Citation Nr: 1210562	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-13 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected chronic lumbar strain.

2.  Entitlement to an initial compensable disability rating for service-connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, among other things, granted service connection for chronic lumbar strain and allergic rhinitis, and evaluated each disability as noncompensable.  The decision also denied service connection for hypertension, a bilateral ear disability, diabetes, a bilateral eye disorder, hyperlipidemia and entitlement to a noncompensable evaluation based upon multiple, noncompensable, service-connected disabilities.  The Veteran disagreed with the determinations in his notice of disagreement of July 2007 and the RO issued a statement of the case concerning all issues in April 2008.  In the May 2008 substantive appeal the Veteran checked the box which indicated that he had read the statement of the case and was only appealing the issues involving the ratings assigned to chronic lumbar strain and allergic rhinitis.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection for chronic lumbar strain and allergic rhinitis and his service representative contends that the Veteran's disabilities have gotten worse since the most recent VA examination.  The record reveals that the Veteran was provided a VA medical examination in February 2007, or more than five years ago.  In the May 2008 substantive appeal, the Veteran reported that there were many occasions when his rhinitis and back pain flared up to the extent that he would seek refuge in the house and that the conditions lasted from an hour up to three days at a time.  These statements indicate there may have been a material change from the last examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination]; see also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"]. 

The Veteran should also be asked to identify any outstanding medical records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that he identify any medical treatment he has received since June 2006 regarding his service-connected back and rhinitis disabilities, including whether he has received treatment after that date at the Jacksonville U.S. Naval Hospital.  If any identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA medical examination to assess the nature and extent of his service-connected lumbar strain.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

3.  Schedule the Veteran for a VA medical examination to assess the nature and extent of his service-connected allergic rhinitis.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  
The examiner should report whether the Veteran has polyps or experiences greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

4.  After completion of the steps above and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


